 


113 HR 2079 IH: Expediting Veteran’s Benefits Act
U.S. House of Representatives
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2079 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2013 
Mr. Radel (for himself and Mr. Salmon) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To provide for a three-year extension of the authority of the Secretary of Veterans Affairs to provide for the conduct of medical disability examinations by contract physicians. 
 
 
1.Short titleThis Act may be cited as the Expediting Veteran’s Benefits Act. 
2.Three-year extension of authority of the Secretary of Veterans Affairs to provide for the conduct of medical disability examinations by contract physiciansSection 704(c) of the Veterans Benefits Act of 2003 (Public Law 108–183; 38 U.S.C. 5101 note) is amended by striking December 31, 2013 and inserting December 31, 2016.  
 
